Case 1:18-cv-20818-DPG Document 742 Entered on FLSD Docket 08/25/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No. 1:18-cv-20818-GAYLES


   PDVSA U.S. LITIGATION TRUST,

                         Plaintiff,

   v.

   LUKOIL PAN AMERICAS LLC; LUKOIL PETROLEUM
   LTD.; COLONIAL OIL INDUSTRIES, INC.; COLONIAL
   GROUP, INC.; GLENCORE LTD.; GLENCORE
   INTERNATIONAL A.G.; GLENCORE ENERGY UK LTD.;
   MASEFIELD A.G.; TRAFIGURA A.G.; TRAFIGURA
   TRADING LLC; TRAFIGURA BEHEER B.V.; VITOL
   ENERGY (BERMUDA) LTD.; VITOL S.A.; VITOL, INC.;
   FRANCISCO MORILLO; LEONARDO BAQUERO;
   DANIEL LUTZ; LUIS LIENDO; JOHN RYAN; MARIA
   FERNANDA RODRIGUEZ; HELSINGE HOLDINGS,
   LLC; HELSINGE, INC.; HELSINGE LTD., SAINT-
   HÉLIER;      WALTROP     CONSULTANTS,       C.A.;
   GODELHEIM, INC.; HORNBERG INC.; SOCIETE
   DOBERAN, S.A.; SOCIETE HEDISSON, S.A.; SOCIETE
   HELLIN, S.A.; GLENCORE DE VENEZUELA, C.A.; JEHU
   HOLDING INC.; ANDREW SUMMERS; MAXIMILIANO
   POVEDA; JOSE LAROCCA; LUIS ALVAREZ; GUSTAVO
   GABALDON; SERGIO DE LA VEGA; ANTONIO
   MAARRAOUI; CAMPO ELIAS PAEZ; PAUL ROSADO;
   BAC FLORIDA BANK; EFG INTERNATIONAL A.G.;
   BLUE BANK INTERNATIONAL N.V.,

                         Defendants.

                                              ORDER

         THIS CAUSE comes before this Court upon Plaintiff PDVSA U.S. LITIGATION

  TRUST’s (“PDVSA”) Motion for Indicative Ruling (the “Motion”), [ECF No. 724]. Having

  reviewed the Motion, heard argument of counsel, and after careful consideration, it is hereby

         ORDERED AND ADJUDGED as follows:

         1.      The Motion for Indicative Ruling is GRANTED.
Case 1:18-cv-20818-DPG Document 742 Entered on FLSD Docket 08/25/2021 Page 2 of 2




          2.     If the Court of Appeals remanded for this purpose, the Court is prepared to enter an

  order stating that no parties are entitled to monetary sanctions for the conduct set forth in this

  Court’s Order of March 19, 2019, [ECF No. 685], other than those parties that submitted a request

  for fees and costs within sixty (60) days of said Order as provided therein and that received an

  award of sanctions by Order dated March 2, 2020, [ECF No. 715].

          DONE AND ORDERED in Chambers at Miami, Florida this 25th day of August, 2021.




                                                       _____________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE


  Copies Furnished to All Counsel of Record




                                                  2
